Order dated December 12, 1932, in so far as appealed from by plaintiff, reversed on the law and the facts, verdict reinstated and judgment directed to be entered thereon, with costs to plaintiff of the trial and of this appeal, upon the ground that the evidence justified the verdict in the amount. Orders dated respectively December 12, 1932, and April 15, 1933, in so far as appealed from by defendant, unanimously affirmed. In our opinion, a question of fact was presented both as to plaintiff’s contributory negligence and defendant’s negligence. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.